Citation Nr: 0603338	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative 
changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 until May 
1969 and again from November 1985 until November 1991.  He 
has unverified periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Marine 
Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied claims of entitlement 
to service connection for tinnitus and degenerative changes 
of the right knee.  The RO also granted service connection 
for bilateral hearing loss and assigned an initial non-
compensable evaluation effective to the date of claim, 
December 2, 1996.  The Board has rephrased the issue on the 
title page to reflect that this is an initial rating claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (Where an 
appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating.).

The issues of entitlement to service connection for tinnitus 
and degenerative changes of the right knee are addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of 65 decibels in the right ear 
with speech recognition of 91 percent and a puretone 
threshold average of 64 decibels in the left ear with speech 
recognition of 100 percent.  His puretone thresholds are less 
than 55 decibels in both ears in the frequencies of 1000 and 
2000 hertz.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. pt. 4, §§ 4.85, 4.86. 4.87, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Bilateral Hearing Loss

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  According 
to his statements of record, he complains of hearing loss due 
to "the noise of shells" while serving in Vietnam.  He 
argues that since his discharge from service, he has suffered 
from severe hearing loss which has impacted his life socially 
and professionally.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The Board notes that, in awarding service connection, the RO 
assigned an effective date of award to December 2, 1996.  
While the claim originated as an application to reopen a 
final denial, the RO received missing service medical records 
that formed the basis for the grant of service connection, 
thus entitling the veteran to an effective date to his 
original claim filed on December 2, 1996.  See 38 C.F.R. 
§ 3.400(q)(2) (2005).  Effective on June 10, 1999, the 
regulations pertaining to evaluations for diseases of the ear 
and other sense organs changed.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of the amendment, 
the Board must consider both the old and the new criteria and 
apply the version most favorable to the veteran.  Id.  The 
new regulations were considered and applied by the RO, and 
the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2005).  See generally 52 Fed. Reg. 44117-44122 (Nov. 18, 
1987) and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.85, 4.87 (2005).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Briefly summarized, the veteran's December 1965 to May 1969 
service medical records do not show hearing loss.  However, 
the veteran's August 1985 annual exam showed bilateral high 
frequency hearing loss.  An October 1986 audiology record 
reported that the veteran worked in a noise hazardous 
environment, and in December 1990, an annual exam showed that 
the veteran's bilateral hearing loss had worsened.  In April 
2002, a VA audiologist conducted an audiogram and concluded 
that the veteran suffered from "moderate to severe hearing 
loss bilaterally and constant severe tinnitus" and "would 
benefit from hearing aids."   The audiologist further stated 
that the veteran's "hearing loss was sustained during his 
military career." 

The April 2002 VA audiology examination revealed that the 
veteran manifested right ear puretone thresholds of 50, 50, 
70, and 90 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 40, 40, 
85, and 90 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC score was 91 percent for the right ear and 100 
percent for the left ear.  This examination revealed right 
ear hearing loss 


disability manifested by a puretone threshold average of 65 
decibels and speech discrimination of 91 percent.  This 
corresponds to numeric designation of "III" under the old 
and new criteria.  See 38 C.F.R. § 4.87, Table VI (1996-
1999); 38 C.F.R. § 4.85, Table VI (2000-2005).  His left ear 
hearing loss disability was
manifested by a puretone threshold average of 64 decibels 
with speech recognition of 100 percent.  This corresponds to 
numeric designation of "II" under the old and new criteria.  
Id.  These combined numeric designations result in a rating 
of zero percent under Diagnostic Code 6100 under the old and 
new criteria.  38 C.F.R. § 4.87, TABLE VI (1996-1999); 
38 C.F.R. § 4.85, Table VII (2000-2005).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores which render use of 
both puretone average and speech discrimination as 
inappropriate measures.  The Board must find, therefore, that 
the preponderance of the evidence is against a compensable 
rating for bilateral hearing loss disability for any time 
during the appeal period.

Notwithstanding the above, the new provisions to the 
schedular criteria allow special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86 (2005).  One of the provisions provides that an 
individual who manifests puretone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000, and 4000 hertz) will be given a numeric designation 
from either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2005).  The other provision 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000 hertz, the 
higher Roman numeral designation under Table VI or Table VIa 
will be established, and the numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2005).

In this case, the evidence shows that the veteran manifests 
puretone thresholds of less than 55 decibels in both ears in 
the frequencies of 1000 and 2000 hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) and § 4.86(b) are not 
applicable.  Accordingly, a compensable rating is not 
warranted under the criteria allowing special consideration 
to cases of exceptional patterns of hearing impairment.

Based upon the above, the Board finds that a preponderance of 
the evidence is against an initial compensable evaluation for 
bilateral hearing loss.  In so holding, the Board has 
considered the veteran's descriptions of his bilateral 
hearing loss disability but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  The veteran's own descriptions of his 
inability to discriminate speech are greatly outweighed by 
the verified measurement techniques of the Maryland CNC test.  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 


inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement is found at 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
requires that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board notes that the veteran was provided a letter on 
March 4, 2002 advising him of the relative duties on the part 
of himself and VA in developing his claim, the types of 
evidence and/or information necessary to establish 
entitlement to service connection for hearing loss, what 
development VA was conducting on his part, and what 
information and/or evidence was required from the veteran.  
See 38 U.S.C.A. § 5103 (West 2002).  The letter also advised 
him to either send in the evidence needed or to advise VA of 
any additional information or evidence that VA could obtain 
for him.  See 38 C.F.R. § 3.159(b) (2005).  

In this case, the veteran filed a notice of disagreement 
(NOD) with respect to the initial rating assigned.  In August 
2003, the RO issued the veteran a Statement of the Case (SOC) 
which advised him of the Reasons and Bases for its denial and 
the schedular and extraschedular criteria for establishing 
entitlement to a higher initial rating.  The SOC also 
provided the veteran with the complete text of 38 C.F.R. 
§ 3.159(b).  VA's General Counsel has concluded that, where a 
section 5103 notice was provided for the initial claim for 
benefits, an additional section 5103 notice was not required 
when the appeal stemmed from an NOD with respect to a 
downstream element of the claim.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is also bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
obtained all available private evidence and/or information 
and available service medical records that include his 
available induction and separation 


examinations.  In April 2002, VA also provided him with an 
audiological examination.  Thus, the RO has obtained all 
relevant evidence and/or information identified by the 
appellant as relevant to his claim on appeal.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.


REMAND

The veteran alleges that two possible events that could have 
lead to his right knee disability.  First, in his January 
2002 claim, the veteran stated that he hurt his knee while 
serving with the U.S. Marines stationed in Saudi Arabia in 
1991.  He states that two years later his knee "swol up 
point out that a bone was broke and had to go in take bone 
out and eat up with art. and doc. said it will never get 
better [sic]."  Second, he stated in his June 2002 Notice of 
Disagreement (NOD) that he injured his knee in 1995 while on 
a training weekend with the U.S. Marine Corps Reserves at 
Dobbin Air Force Base.

Correspondingly, the veteran submitted private medical 
records dated September and December 1995 which stated that 
the veteran was diagnosed with a strain medial and lateral 
aspects of right knee and possible derangement of the right 
knee.  These records also indicated that the veteran injured 
his knee on September 1, 1995 and received treatment at 
"NGMR ER."  The RO has taken no action to verify whether or 
not the veteran was serving a period of ACDUTRA on the date 
of injury as claimed, and the claims folder does not contain 
any service medical records with respect to the veteran's 
period of service in the U.S. Marine Reserves.

VA has a stringent duty to ensure that the veteran's complete 
set of service medical records are associated with the claims 
folder, to include his records of treatment with the U.S. 
Marine Corps Reserves in Georgia.  38 C.F.R. § 3.159(c)(2) 
(2005).  Furthermore, VA must also verify the appellant's 
duty status for the time periods in question, to include 
obtaining his personnel records and any line of duty 
determinations referable to a knee injury in September 1995.  
38 C.F.R. § 3.203(c) (2005); Sarmiento v. Brown, 7 Vet. App. 
80 (1994) (VA's duty to verify periods of active service is 
mandatory).  See generally VAOPGCREC (July 18, 1990).  The 
veteran may also assist in the development of his claim by 
providing copies of any pay records or duty orders in his 
possession for that time period.  See Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (a claimant must cooperate by providing 
information within his/her control).

With respect to the claim of entitlement to service 
connection for tinnitus, it is noted that the examiner, who 
conducted the examination in April 2002, diagnosed the 
veteran with having tinnitus, but did not make a specific 
finding with reference to its etiology.  Also, it is noted 
that although service connection has been established for 
high frequency hearing loss, it does not appear that the RO 
has addressed the possible relationship between the service 
connected hearing loss and any tinnitus that may be present.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Contact the veteran and request the following:
a) clarification of the location and formal 
name of "NGMR ER" where he received 
emergency room treatment for his right knee 
injury on September 1, 1995
and
b) submit all documents in his possession, 
such as copies of pay documents, duty orders, 
line of duty determinations, etc., that may be 
capable of substantiating his report of 
ACDUTRA status on September 1, 1995. 

2.  Contact the appropriate service department 
offices and obtain the following:
a) the veteran's complete set of service 
medical records with the U.S. Marine Corps 
Reserves in Georgia; 
b) verify the appellant's periods of ACDUTRA 
and INACDUTRA for his service with the Marine 
Corps Reserves, to include his duty status on 
September 1, 1995; and
c) the veteran's complete personnel records, 
to include any line of duty determinations 
referable to a right knee injury in September 
1995.

If no such records can be found, or if they have 
been destroyed, then ask for specific confirmation 
of that fact.

3.  The veteran should be scheduled for an 
audiological examination in order to determine the 
nature and etiology of his tinnitus.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the examination 
for review.  The examiner should describe the 
medical findings of record pertaining to tinnitus 
and express an opinion on the following questions:
a) whether it is at least as likely as not 
(probability of 50% or greater) that tinnitus 
is caused by or aggravated by the service 
connected hearing loss
or
b) if no relation exists, determine if it is 
at least as likely as not (50 percent 
probability or more) that tinnitus was first 
manifested in service or causally related to 
event(s) in service.

	4.  Following the completion of the above, the RO 
should readjudicate the issue on appeal with 
consideration given to any additional evidence 
obtained pursuant to this remand.  If either of the 
determinations made remains unfavorable, the 
veteran should be furnished with a Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.   

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
has remanded this case to ensure complete development and due 
process of the law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


